DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0086020 filed on 07/24/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 Response to Amendment
This office action is in response to the amendments submitted on 04/05/2022. Wherein claims 1,2,6,7,11,21 and 25 are amended and claims 5,9 and 12 -20, 22 and 23 are canceled.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.


Claims 1,2,6-8,10 ,21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Ertel (US 20060071172 A1)(hereinafter Ertel) in view of Konkle'096 et al. (US 20110133096 A1) (hereinafter Konkle'096) and further in view of Chen (US 6254068 B1) (hereinafter Chen).
Regarding claim 1 Ertel teaches An X-ray detector comprising: 
a printed circuit board (PCB) substrate (Para [0010], line 4-9, “The detector further has a circuit board having a plurality of electronic components disposed thereon and configured to at least control readout of the electrical signals from the x-ray detection layer. “); 
A substrate support on which the PCB substrate is mounted (Para [0034], line 1-5, “The glass substrate 68 is supported by a detector panel support 70. Panel support 70 (i.e. substrate support) is not only designed to support substrate 68, but is also used to separate the x-ray conversion and light detection components from the electronics 72 (i.e.PCB)”); 
a shock-detecting sensor module comprising at least one sensor (Para [0035], line 9-13, “The electronics (i.e. board 72) may also support accelerometer (i.e. sensor) designed to detect acceleration (i.e. detect shock) of the detector and store data accordingly. In this regard, the accelerometer may be used to record the date and time when the detector experienced dramatic increases in acceleration (i.e. shock applied to the X ray detector), i.e. when dropped”. Here “accelerometer “is working as an “a shock-detecting sensor module”. This module is not explicitly   showed in Fig 4. But in Fig 4, the circuit board 72 will contain this sensor as mentioned in Para [0035]”) and a sensor substrate on which at least one sensor is mounted (Para [0033], “The thin-film-transistors of the detector elements 62 (i.e. sensor) are supported by a glass substrate 68.”),
a first shock-absorbing member arranged at a top side of the shock-detecting sensor module (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side)so as to be sandwiched between the top cover panel and scintillator layer 58);
and a second shock-absorbing member arranged at a bottom  (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”);
the shock-detecting sensor module, the first shock-absorbing member, and 
the second shock-absorbing member are coupled to the substrate support (Fig 4, 74-first shock absorbing member ,76- second shock absorbing member ,70 –substrate support. Also check Para [0033] and [0034]) 
	Ertel is silent with regards to having a hole passing through the sensor substrate, having a hole passing through the first shock-absorbing member,
having a hole passing through the second shock-absorbing member
the first shock-absorbing member, and the second shock-absorbing member are coupled to the substrate via a screw and a coupling member, the coupling member is formed to protrude from the substrate support and to extend through the hole passing through the second shock-absorbing member, the hole passing through the sensor substrate, and the hole passing through the first shock-absorbing member.
	Konkle'096 teaches the first shock-absorbing member, and the second shock-absorbing member are coupled to the substrate via a screw and a coupling member (Para [0038], line 29-31, “In addition, the shock absorbing mounts 74 (i.e. shock absorbing member) may be secured to the shell 42 of the shell assembly 34 by fasteners 84 (i.e. first coupling member) such as bolts and screws.” Also based on Para [0038], line 23-25, “It should be realized that other devices, such as screws or bolts, may be utilized to secure the base member 76(i.e. base member of the shock absorbing mount 74) to the support panel 72”) the coupling member is formed to protrude from the substrate support (Fig 5, 84 – first coupling member and 72- support panel); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  coupling member and its usage to attach the shock absorbing member  with support  as taught by Konkle’096 to the teaching of Ertel for the purpose of making the structure rigid and stable .Therefore, this technique of attachment by using screw will ensure the shock absorbing member to not to get displaced and stay secure even after there is any vibration or shock .
	The combination of Ertel and Konkle 096 are silent with regards to having a hole passing through the sensor substrate, having a hole passing through the first shock-absorbing member, having a hole passing through the second shock-absorbing member, the coupling member to extend through the hole passing through the second shock-absorbing member, the hole passing through the sensor substrate, and the hole passing through the first shock-absorbing member.
	Chen teaches having a hole passing through the sensor substrate, having a hole passing through the first shock-absorbing member having a hole passing through the second shock-absorbing member the coupling member to extend through the hole passing through the second shock-absorbing member, the hole passing through the sensor substrate, and the hole passing through the first shock-absorbing member (Fig 2 presents similar arrangement of Fig 5 of instant application. Based on col 1, line 50-67 and COL 2, line 1-30, two shock absorbing mechanisms 4 and 4’   represents first and second shock absorbing material. The carrier board 7 can be any PCB board that contains the sensors. The 72 and 42 presents the through hole. The hole is passing through both shock absorbing mechanism and board). 

    PNG
    media_image1.png
    870
    547
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hole through the shock absorbing member and sensor as taught by Chang into the shock absorbing member of Ertel as modified by Konkle'096 since the technique of Chen is applied on shock absorbing module. Therefore, this technique would facilitate a robust shock absorbing system and support arrangement so that the module does not displace due to any vibration (Chen, Col 1, line 19-30).

Regarding Claim 2, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 1.
Ertel further teaches wherein the shock-detecting sensor module comprises at least one sensor, comprises a shock sensor, an accelerometer (Para [0035], line 1-10, “Electronics 72 (shock-detecting sensor module), in one embodiment, have an L-shape and is disposed to support the processing and logic control electronics of the detector. The electronics preferably includes LEDs for monitoring operation and diagnostics of the detector. The motherboard may also include temperature sensors for providing feedback as to the temperature of the detector as well as the temperature of the subject. The electronics may also support an accelerometer designed to detect acceleration of the detector”), a geomagnetic sensor, and/or a gyroscopic sensor.

Regarding Claim 6, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 1.
	The combination of Ertel and Konkle’096 is silent with regards to wherein a diameter of the hole passing through the sensor substrate is greater than a diameter of a part of the coupling member surrounded by the hole passing through the sensor substrate, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member.
	Chen teaches wherein a diameter of the hole passing through the sensor substrate is greater than a diameter of a part of the coupling member surrounded by the hole passing through the sensor substrate, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member (COL 2, line 15 -29, diameter greater than diameter of upper section, Fig 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hole through the shock absorbing member and sensor as taught by Chang into the shock absorbing member of Ertel as modified by Konkle'096 since the technique of Chen is applied on shock absorbing module. Therefore, this technique would facilitate a robust shock absorbing system and support arrangement so that the module does not displace due to any vibration (Chen, Col 1, line 19-30).
Regarding Claim 7, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 6.
Ertel further teaches wherein at least one of the first shock-absorbing member (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member)  is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side)so as to be sandwiched between the top cover panel and scintillator layer 58) and the second shock-absorbing member is  configured to fill a space in the hole between the shock-detecting sensor module and the part of the coupling member (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”).
	Ertel is silent with regards to in the hole passing through the sensor substrate.
	Chen teaches in the hole passing through the sensor substrate (Fig 2 presents similar arrangement of Fig 5 of instant application. Based on col 1, line 50-67 and COL 2, line 1-30, two shock absorbing mechanisms 4 and 4’   represents first and second shock absorbing material. The carrier board 7 can be any PCB board that contains the sensors. The 72 and 42 presents the through hole. The hole is passing through both shock absorbing mechanism and board). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hole through the shock absorbing member and sensor as taught by Chang into the shock absorbing member of Ertel as modified by Konkle'096 since the technique of Chen is applied on shock absorbing module. Therefore, this technique would facilitate a robust shock absorbing system and support arrangement so that the module does not displace due to any vibration (Chen, Col 1, line 19-30).
Regarding Claim 8, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 1.
	Ertel further teaches wherein the shock-absorbing member abuts the top side of the shock-detecting sensor module and the second shock absorbing member abuts the bottom side of the shock-detecting sensor module. (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).
Regarding Claim 10, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 7.
	Ertel further teaches wherein the shock absorbing member includes a first shock-absorbing member abutting abuts the first top side of the shock-detecting sensor module, and the second shock-absorbing member abuts the second bottom side of the shock-detecting sensor module, and the first and second shock-absorbing members together fill the space (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side ) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).

Regarding claim 21 Ertel teaches an X-ray detector comprising: 
a printed circuit board (PCB) substrate (Para [0010], line 4-9, “The detector further has a circuit board having a plurality of electronic components disposed thereon and configured to at least control readout of the electrical signals from the x-ray detection layer. “);  
a substrate support on which the PCB substrate is mounted Para [0034], line 1-5, “The glass substrate 68 is supported by a detector panel support 70. Panel support 70 (i.e. substrate support) is not only designed to support substrate 68, but is also used to separate the x-ray conversion and light detection components from the electronics 72 (i.e.PCB)”); 
a shock-detecting sensor module configured to detect shock applied to the X-ray detector (Para [0035], line 9-13, “The electronics (i.e. board 72) may also support accelerometer designed to detect acceleration (i.e. detect shock) of the detector and store data accordingly. In this regard, the accelerometer may be used to record the date and time when the detector experienced dramatic increases in acceleration (i.e. shock applied to the X ray detector), i.e. when dropped”. Here “accelerometer “is working as an “a shock-detecting sensor module”. This module is not explicitly   showed in Fig 4. But in Fig 4, the circuit board 72 will contain this sensor as mentioned in Para [0035]”); and
a first shock-absorbing member arranged at a top side of the shock-detecting sensor module (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side) so as to be sandwiched between the top cover panel and scintillator layer 58); and
a second shock-absorbing member arranged at a bottom side of the shock-detecting sensor module (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”);
Ertel is silent with regards to 
having a hole passing through the shock detecting sensor module.
having a hole passing through the shock-detecting sensor module; a coupling member having a part extending through the hole so that the part is surrounded by the hole
a fastener engaged with the coupling member to secure the shock-detecting sensor module to the substrate support
wherein a diameter of the hole passing through the sensor substrate is greater than a diameter of a part of the coupling member surrounded by the hole passing through the sensor substrate, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member (COL 2, line 15 -29, diameter greater than diameter of upper section, Fig 2).
Konkle'096 teaches 
a fastener engaged with the coupling member to secure the shock-detecting sensor module to the substrate support (Fig 5, 84 – first coupling member and 72- support panel);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  coupling member and its usage to attach the shock absorbing member  with support  as taught by Konkle’096 to the teaching of Ertel for the purpose of making the structure rigid and stable .Therefore, this technique of attachment by using screw will ensure the shock absorbing member to not to get displaced and stay secure even after there is any vibration or shock .
	The combination of Ertel and Konkle'096 are silent with regards to 
having a hole passing through the shock detecting sensor module.
a coupling member having a part extending through the hole so that the part is surrounded by the hole
wherein a diameter of the hole passing through the sensor substrate is greater than a diameter of a part of the coupling member surrounded by the hole passing through the sensor substrate, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member. 
	Chen  teaches having a hole passing through the shock detecting sensor module, a coupling member having a part extending through the hole so that the part is surrounded by the hole, wherein a diameter of the hole passing through the sensor substrate is greater than a diameter of a part of the coupling member surrounded by the hole passing through the sensor substrate, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member ( Fig 2, Fig 2 presents similar arrangement of Fig 5 of instant application. Based on col 1, line 50-67 and COL 2, line 1-30, two shock absorbing mechanisms 4 and 4’   represents first and second shock absorbing material. The carrier board 7 can be any PCB board that contains the sensors. The 72 and 42 presents the through hole. The hole is passing through both shock absorbing mechanism and board. Also, Col 2, line 24-30). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hole through the shock absorbing member and sensor as taught by Chang into the shock absorbing member of Ertel as modified by Konkle'096 since the technique of Chen is applied on shock absorbing module. Therefore, this technique would facilitate a robust shock absorbing system and support arrangement so that the module does not displace due to any vibration (Chen, Col 1, line 19-30).

Regarding Claim 24, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 21.
	Ertel further teaches wherein the shock-absorbing member abuts the top side of the shock-detecting sensor module and the second shock absorbing member abuts the bottom side of the shock-detecting sensor module. (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).

Regarding Claim 25, the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 21.
	Ertel further teaches wherein the shock absorbing member includes a first shock-absorbing member abutting abuts the first top side of the shock-detecting sensor module, and the second shock-absorbing member abuts the second bottom side of the shock-detecting sensor module, and the first and second shock-absorbing members together fill the space (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side ) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).

Claims 3  and 4 are   rejected under 35 U.S.C. 103 as being unpatentable over  Ertel  in view of  Konkle’096, and further in view of  Chen and further in view of  Konkle et al. (US 20100001195 A1) (hereinafter Konkle). 
 Regarding claim 3 the combination of Ertel, Konkle’096, and Chen teaches limitations of claim 1.
	Ertel teaches wherein the first and second shock-absorbing member is further configured to absorb a shock applied to the shock-detecting sensor module (Para [0036], line 6-13, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76(first and second shock absorbing layer). One layer 74 is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76 is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. the board that contains shock detecting sensor as mentioned in Para[0035]) and base panel 56.”) measured by shock-detecting sensor module (Para [0035], line 8-10, “The electronics (block 72) may also support an accelerometer (i.e. shock-detecting sensor module) designed to detect acceleration of the detector.")
	Ertel is silent with regards to attenuate an instantaneous acceleration value measured by the shock-detecting sensor module.
	Konkle teaches attenuate an instantaneous acceleration value (Para [0004], line 1-6, “In order to simultaneously isolate the x-ray detector array from mechanical shock loading and thermally manage component and detector array temperatures, it would be desirable to allow the detector array to move relative to the casing to some extent while absorbing the shock load to reduce maximum acceleration (i.e. instantaneous acceleration value) delivered to the detector array.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include attenuate an instantaneous acceleration value as taught by Konkle to the teaching of Ertel for reducing the effect of applied force. Therefore, this technique of reducing the acceleration will further facilitate the adverse effect of applied shock and force over X ray detector.
Regarding Claim 4, the combination of Ertel, Konkle’096, Chen, and Konkle teaches limitations of claim 3.
	Ertel further teaches wherein each of the first and second shock-absorbing member is formed of at least one of an elastic material, a viscoelastic material (Para [0037], line 1-3, “The impact-absorbing material is preferably a viscoelastic material that is designed to absorb the shock and vibrations placed on the detector when dropped”), plastic, rubber, gel, carbon graphite, polycarbonate, and polyvinyl chloride.

Allowable Subject Matter
Claim 11 is allowed.
Regarding claim 11 the closest prior art of record Ertel and  Konkle'096 teaches an X-ray detector comprising: 3Serial No.: 16/515,598 a printed circuit board (PCB) substrate; a shock-detecting sensor module mounted on the PCB substrate and configured to detect shock applied to the X-ray detector; at least one shock-absorbing member abutting an end of the PCB substrate, a top side surface of the PCB substrate, a side surface of the PCB substrate, and a bottom side surface of the PCB substrate; a substrate support on which the PCB substrate is mounted; a coupling member protruding from the substrate support; and a screw fastened to the coupling member and having a head positioned above the at least one shock-absorbing member with the at least one shock-absorbing member sandwiched between the head and a base of the coupling member so as[[,]] to couple the at least one shock-absorbing member and the PCB substrate to the substrate support.
However, the prior art alone or in combination fails to anticipate or render obvious at least one shock-absorbing member abutting a side surface of the PCB substrate, and a bottom side surface of the PCB substrate; the at least one shock-absorbing member with the at least one shock-absorbing member sandwiched between the head and a base of the coupling member in combination with the rest of the claim limitations as claimed and defined by applicant.

	
Response to Arguments
Applicant's arguments filed on 04/05/2022 have been fully considered.
With regards to remarks about “Prior art rejections”, the arguments are not persuasive (including for the argument discussed below).
	Applicant argues – “However, neither of the electronics 72, the impact absorbing layer 74, or the impact absorbing layer 76 of Ertel has a "hole" as recited in claim 1. 
Moreover, Ertel does not disclose that the coupling member is formed to protrude from the substrate support and to extend through the hole passing through the second shock- absorbing member, the hole passing through the sensor substrate, and the hole passing through the first shock-absorbing member, as recited in claim 1.”
	Examiner respectfully disagree for the following reason: 
According to previous office action Ertel is not used to reject above presented limitation. Rather Konkle'096 is combined with Ertel to reject above mentioned limitation (i.e. the coupling member).
A new prior art is used in above rejection to reject amended claim of claim 1. Thus, the rejection is still maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
RASCHILLA et al. (US 20160183394A1) – This art teaches printed circuit board housing with shock absorbing device where shock impact is directly transmitted to housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/5/2022